DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 16-21 are withdrawn. Claims 1-15 are examined herein.
Status of Previous Rejections
The rejections of Claims 1-6 and 9-14 under 35 U.S.C. 103 as being unpatentable over WO’911 (WO 9929911, IDS dated 06/23/2020) in view of Hiroshi (J-STAGE, Vol. 60, No. 3, 1988, Page 173-178) are maintained.
The rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over WO’911 (WO 9929911, IDS dated 06/23/2020) in view of Hiroshi (J-STAGE, Vol. 60, No. 3, 1988, Page 173-178), as applied to claim 1 above, and further in view of CN’750 (CN 107400750) is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO’911 (WO 9929911, IDS dated 06/23/2020) in view of Hiroshi (J-STAGE, Vol. 60, No. 3, 1988, Page 173-178).
Regarding claims 1-5, WO’911 teaches an inoculant for making spheroidal graphite cast iron comprising between 40 and 80 % by weight of silicon, between 0.5 and 10 % by weight of calcium and/or strontium and/or barium, between 0 and 10 % by weight of cerium and/or lanthanum, between 0 and 5 % by weight of magnesium, less than 5 % by weight of aluminum, between 0 and 10 % by weight of manganese and/or titanium and/or zirconium, between 0.5 and 10 % by weight of oxygen in the form of one or more metal oxides, between 0.1 and 10 % by weight of sulphur in the form of one or more metal sulphides, and the balance being iron (Abstract), which overlaps the recited composition in claims 1-4 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. 
WO’911 does not teach the amount of bismuth sulfide as recited in claims 1 and 5. Hiroshi teaches a method of nodularization treatment (Abstract). Hiroshi discloses adding bismuth sulfide increases the number of graphite nodules in cast iron (Abstract; Fig. 4). Thus, it would be obvious to one of ordinary skill in the art to add bismuth sulfide as taught by Hiroshi to the inoculant of WO’911 in order to increase the number of graphite nodules in cast iron as disclosed by Hiroshi. Hiroshi further discloses that the Fe-Si-Mg alloy accounts for 1.6 wt% and the bismuth sulfide accounts for 0.01 wt% relative to the total cast mass (Abstract; Fig. 4). Thus, the content of bismuth sulfide relative to the total amount of inoculant is 0.01/(1.6+0.01)=0.6% and meets the recited amount of bismuth sulfide in claims 1 and 5. 

Element
Claim 1
(mass %)
Wo’911
(mass %)
Overlap
(mass %)
Si
40-80
40-80
40-80
Ca
0.02-8
0.5-10
0.5-8
Sr
0-5
0
0
Ba
0-12
0
0
Rare earth
0-15
0-10
0-10
Mg
0-5
0-5
0-5
Al
0.05-5
<5
0.05-<5
Mn
0-10
0-10
0-10
Ti
0-10
0
0
Zr
0-10
0
0
Fe + Impurities
Balance
Balance
Balance


The essential elements disclosed by WO’911 meet the transitional phrase “consisting of” recited in claim 1.
Regarding claim 6, WO’911 does not teach the amount of bismuth oxide as recited in claim 6. Hiroshi teaches a method of nodularization treatment (Abstract). Hiroshi discloses adding bismuth oxide and bismuth sulfide increases the number of graphite nodules in cast iron (Abstract; Fig. 3). Thus, it would be obvious to one of ordinary skill in the art to add bismuth oxide and dismuth sulfide as taught by Hiroshi to the inoculant of WO’911 in order to increase the number of graphite nodules in cast iron as disclosed by Hiroshi. Hiroshi further discloses that the Fe-Si-Mg alloy accounts for 1.6 wt% and the bismuth oxide accounts for 0.01 wt% relative to the total cast mass (Abstract; Fig. 3). Thus, the content of bismuth oxide relative to the total amount of inoculant is 0.01/(1.6+0.01)=0.6% and meets the recited amount of bismuth oxide in claim 6. The bismuth oxide in particulate form is well-known form to one of ordinary skill in the art. Thus, claim 6 is obvious over WO’911 in view of Hiroshi.
Regarding claims 9 and 10, WO’911 discloses an example that contains 10,000 g of Fe-Si alloy and 50 g particulate FeS (Table 1, Example B), which converts to 0.5 mass% FeS and meets the recited amount of FeS in claim 9. The content of bismuth sulfide relative to the total amount of inoculant disclosed by Hiroshi is 0.01/(1.6+0.01)=0.6%. Thus, WO’911 in view of Hiroshi discloses a total of 1.1 mass% FeS + Bi2S3 and meets the limitation recited in claim 10. Bismuth sulfide in particulate form is well-known form to one of ordinary skill in the art. Thus, claims 9 and 10 are obvious over WO’911 in view of Hiroshi.
Regarding claims 11-12, WO’911 discloses a mixture of particulate Fe-Si alloy and particulate FeS (Example 1). It would be obvious to one of ordinary skill in the art adding bismuth sulfide in particulate form to the mixture of particulate Fe-Si alloy and particulate FeS of WO’911 to form inoculant. The mixture disclosed by WO’911 in view of Hiroshi meets the coating limitation recited in claim 12.
Regarding claims 13-14, WO’911 discloses a mixture of particulate Fe-Si alloy and particulate FeS and Fe3O4 is agglomerated in a pressing unit (Example 2). It would be obvious to one of ordinary skill in the art that a mixture of particulate bismuth sulfide, Fe-Si alloy, FeS and  Fe3O4 may be agglomerated in a pressing unit to make an inoculant. Thus claims 13-14 are obvious over WO’911 in view of Hiroshi.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO’911 (WO 9929911, IDS dated 06/23/2020) in view of Hiroshi (J-STAGE, Vol. 60, No. 3, 1988, Page 173-178), as applied to claim 1 above, and further in view of CN’750 (CN 107400750).
Regarding claim 7, WO’911 in view of Hiroshi does not teach the amount of Sb2O3 as recited in claim 7. CN’750 teaches a method of making an inoculant (Abstract). CN’750 discloses adding Sb in form of Sb2O3 increases cast iron strength ([0010] to [0016]). Thus, it would be obvious to one of ordinary skill in the art to add Sb in form of Sb2O3 as taught by CN’750 to the inoculant of WO’911 in view of Hiroshi in order to increase the cast iron strength as disclosed by CN’750. CN’750 further discloses that the Sb amount is 0.36-0.54 mass% ([0011]), which converts to 0.43-0.65 mass% Sb2O3 and meets the recited amount of Sb2O3 in claim 7. Sb2O3 in particulate form is a well-known form to one of ordinary skill in the art. Thus, claim 7 is obvious over WO’911 in view of Hiroshi and CN’750.
No art rejection is applied to claim 8.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/957284 (US 2020/0399724). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of copending Application No. 16/957284 teach all the limitations recited in the instant claims. See MPEP 2144.05 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Application No. US 11,486,012. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of US Application No. US 11,486,012 teach all the limitations recited in the instant claims. See MPEP 2144.05 I.
Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive.
First, the applicants argued: “starting from WO ‘911, one skilled in the art would only be motivated to choose from the above listed preferred metal oxides and metal sulphides. One of ordinary skill in the art wanting to increase the nodule count of spheroidal graphite would not be motivated to try to add Bi based on the disclosure of Hiroshi because WO ‘911, in fact, teaches away from it. WO ‘911 compares a commercial inoculant comprising Bi with the inoculant according to WO ‘911 and demonstrates that the inoculant according to Wo ‘911 provides a better result. In Example 6 of WO ‘911, an inoculant according to WO ‘911 (inoculant R) is compared to an inoculant according to the prior art containing bismuth (inoculant Q). Example 6 demonstrates that inoculant R produced a higher number of nuclei than inoculant Q containing bismuth. Thus, it is respectfully submitted that one skilled in the art starting from the disclosure of WO ‘911 would not have been motivated to add bismuth to the inoculant of WO ‘911 based on the disclosure of Hiroshi in order to improve the inoculation effectiveness”.
In response, there is no disclosure in WO’911 indicating that Bi2S3 should not be added. Inoculant Q does not contain Bi2S3. Inoculant Q and inoculant R contain different amount of Ca, Ba, Bi, and RE. Thus Example 6 does not show the difference in number of nodules is a result of Bi2S3 and WO’911 does not teach a way adding Bi2S3.

Second, the applicants argued that Hiroshi discloses that only an extremely small amount of bismuth is to be added, and there is no indication that particulate bismuth sulphide is used. In the presently claimed invention, Bi is added in the form of Bi2Ss3 particles (and Bi2Os particles, if present).
In response, Claim 1 does not recite that Bi2S3 is in particulate form. Hitoshi discloses that Bi2S3 is present in the inoculant (Abstract; Fig. 4), which meets the recited Bi2S3 limitation in claim 1. 

Third, the applicants argued that in CN ‘750, the added antimony and the other added components are melted together, and there is certainly no teaching in CN ‘750 that Sb is present in the form of particulate Sb2O3 and/or particulate Sb2S3, and that particulate Sb2O3 and/or particulate Sb2S3 should provide the advantages conferred by the presently claimed inoculant.
In response, CN ‘750 discloses that Sb can be added in the form of antimony oxide. Claim 7 does not recite that antimony oxide is in particulate form. Thus, claim 7 is obvious over WO’911 in view of Hiroshi and CN’750.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733